Exhibit 10.1

 

LOGO [g94136img1.jpg]  

GlobalSantaFe Corporation

15375 Memorial Drive

Houston, Texas 77079-4101

 

Notice of Grant of Restricted Stock Units

 

Date:

   [Grant Date]

To:

   ____________

From:

   Cheryl D. Richard

Subject:

   Performance-Awarded Restricted Stock Units

 

In order to provide you with an added incentive and encourage your continued
dedication and service to GlobalSantaFe,              Performance-Awarded
Restricted Stock Units, each representing an ordinary share of GlobalSantaFe
Corporation stock, have been granted to you effective [Grant Date]. Your
Restricted Stock Units are evidenced by a credit to a book entry account in the
company’s records, and this memorandum and its attachment are the only evidence
of your grant that you will receive.

 

Your Restricted Stock Units are subject to the terms and conditions set forth in
the attachment to this memorandum. Among other things, the terms and conditions
provide that your Restricted Stock Units will vest and will be paid to you in
ordinary shares of GlobalSantaFe Corporation after three years, on [Normal
Vesting Date], at which time accrued dividends will be paid to you in cash
provided that you remain continuously employed with the company or any of its
affiliates through that date. The Restricted Stock Units are, however, subject
to earlier vesting or forfeiture in certain specified events. Until your
Restricted Stock Units vest and are paid to you in shares, you will not have any
rights as a shareholder with respect to the ordinary shares represented by the
Restricted Stock Units.

 

Please read the attached terms and conditions of your Restricted Stock Units
carefully. If you have any questions, you may call the company’s Stock Plan
Administrator at 281-925-6000.

 

Cheryl D. Richard

 

Attachment



--------------------------------------------------------------------------------

LOGO [g94136img1.jpg]

 

GLOBALSANTAFE CORPORATION

 

TERMS AND CONDITIONS

 

OF

 

PERFORMANCE-AWARDED RESTRICTED STOCK UNITS

 

GlobalSantaFe Corporation (the “Company”), desiring to provide you with an added
incentive as an employee of or consultant to the Company or of one or more of
its affiliates, has granted to you, pursuant to the GlobalSantaFe 2003 Long-Term
Incentive Plan (the “Plan”), units (“Restricted Stock Units”) representing
ordinary shares, $.01 par value per share, of the Company (“Ordinary Shares”),
subject to the restrictions and other terms and conditions outlined herein (the
“Terms and Conditions”) and the terms and conditions of the Plan as amended from
time to time in accordance with its terms. This grant of Restricted Stock Units
is awarded to encourage your continued dedication and service to the Company and
is intended to motivate you to continue your efforts to enhance shareholder
value by increasing your potential stake as a shareholder and thereby aligning
your interests more directly with the interests of the Company’s other
shareholders. Terms used herein and not otherwise defined shall have the meaning
set forth in the Plan.

 

1. Restricted Stock Unit Grant. Subject to the restrictions and other terms and
conditions outlined herein (the “Terms and Conditions”) and the terms and
conditions of the Plan as amended from time to time in accordance with its
terms, you are granted the number of Restricted Stock Units stated in the
memorandum to which these Terms and Conditions are attached (the “Memorandum”),
effective as of the date stated in the Memorandum (the “Grant Date”). Each
Restricted Stock Unit represents one Ordinary Share. During the period of time
between the Grant Date and the earlier of the date your Restricted Stock Units
vest or are forfeited (the “Restricted Period”), your Restricted Stock Units
will be evidenced by a credit to a book entry account in the Company’s records.

 

2.

Agreement. By accepting the Restricted Stock Units granted hereunder, you
represent and agree that (i) you will abide by these Terms and Conditions, the
terms and conditions of the Plan, and such other terms and conditions as may be
imposed by the Committee, (ii) you will not induce or solicit, directly or
indirectly, any employee of the Company or of an affiliate of the Company to
terminate such employee’s employment with the Company or such affiliate and
(iii) during the course of your service as an employee of or consultant to the
Company and at all times thereafter, you will not disclose to others or use
other than for the benefit of



--------------------------------------------------------------------------------

the Company and its affiliates, whether directly or indirectly, any Confidential
Information. “Confidential Information” shall mean the information about the
Company or any of its affiliates that you learned in the course of performing
your duties with the Company or any of its affiliates, including, without
limitation, any proprietary knowledge, trade secrets, data, information and
customer lists unless such disclosure is required by law or authorized by the
Company.

 

3. Vesting. Except as otherwise provided in Sections 8 and 9, your Restricted
Stock Units will vest on the third anniversary of the Grant Date, at which time
the restrictions imposed by these Terms and Conditions will be removed and your
Restricted Stock Units and dividend equivalent payments will be payable to you
pursuant to the payment provisions of Section 7; provided that you serve
continuously as an employee of or consultant to the Company or any affiliate or
successor company throughout the three-year period following the Grant Date (the
“Vesting Period”). Restricted Stock Units that do not vest and dividend
equivalent payments that do not become payable pursuant to Section 7 shall be
forfeited to the Company, and you shall not thereafter have any rights with
respect to such forfeited Restricted Stock Units or dividend equivalent
payments.

 

4. Restrictions. Except as authorized by Section 5, any Restricted Stock Units
granted hereunder may not be sold, assigned, pledged or otherwise transferred
prior to satisfaction of the payment provisions of Section 7.

 

5. Transfer. You may transfer Restricted Stock Units to (i) your spouse,
children or grandchildren (“Immediate Family Members”), (ii) a trust or trusts
for your exclusive benefit or the exclusive benefit of your Immediate Family
Members, (iii) a partnership in which you and/or your Immediate Family Members
are the only partners, (iv) a transferee pursuant to a judgment, decree or order
relating to child support, alimony or marital property rights that is made
pursuant to a domestic relations law of a state or country with competent
jurisdiction (a “Domestic Relations Order”), or (v) such other transferee as may
be approved by the committee described in the Plan (the “Committee”) in its sole
and absolute discretion; provided however that (x) the Committee may prohibit
any transfer with or without cause in its sole and absolute discretion, and (y)
subsequent transfers of transferred Restricted Stock Units or any portion
thereof are prohibited except those to or by you in accordance with this Section
5 or pursuant to a Domestic Relations Order. Following any transfer, the
Restricted Stock Units will continue to be subject to the same restrictions
described in these Terms and Conditions as were applicable immediately prior to
the transfer, and any and all terms of these Terms and Conditions, other than
those in items (ii) and (iii) in Section 2, will apply to the transferee.

 

Each transfer permitted in this Section will be effected by written notice
thereof duly signed and delivered by the transferor to the Secretary of the
Company at the Company’s principal business office. Such notice will state the
name and address of the transferee, the number of Restricted Stock Units being
transferred, and such other information as may be requested by the Secretary.

 

- 2 -



--------------------------------------------------------------------------------

The person or persons entitled to receive dividend equivalent payments with
respect to the Restricted Stock Units and to receive Ordinary Shares upon
vesting of the Restricted Stock Units will be that person or those persons
appearing on the Company’s registry books as the owner or owners of the
Restricted Stock Units. The Company will have no obligation to, or liability for
any failure to, notify you or any transferee of any forfeiture of Restricted
Stock Units or of any event that will or might result in such forfeiture.

 

6. Dividend Equivalent Payments. Upon payment during the Restricted Period of
any dividend with respect to Ordinary Shares, you will be credited on the books
of the Company with a cash amount equal to the per share amount of such dividend
multiplied by the number of Restricted Stock Units you are granted hereunder.
Accrued dividend equivalent payments credited to you will be payable to you
pursuant to the payment provisions of Section 7.

 

7. Payment. Upon satisfaction of the vesting conditions set forth in Sections 3,
8 or 9, (i) your Restricted Stock Units will be payable to you in the form of a
transfer to you of a number of Ordinary Shares equal to the number of your
vested Restricted Stock Units, and (ii) all dividend equivalent payments
credited to you pursuant to Section 6 in respect of the Restricted Stock Units
that are paid to you in the form of a transfer of Ordinary Shares will be
payable to you, without interest, in cash.

 

8. Termination of Service.

 

  (a) Involuntary Termination Without Cause. If, during the Vesting Period, your
service as an employee of or consultant to the Company and its affiliates is
terminated by the Company and/or an affiliate without Cause (as hereinafter
defined), a portion of your Restricted Stock Units will vest, prorated for the
nearest number of whole months you were an employee or consultant during the
Vesting Period. The balance of your Restricted Stock Units will be forfeited.

 

  (b) Voluntary Termination or Termination With Cause. If, during the Vesting
Period, either you voluntarily terminate your service as an employee of or
consultant to the Company and its affiliates or your service as an employee of
or consultant to the Company and its affiliates is terminated with Cause, your
Restricted Stock Units are forfeited.

 

  (c)

Retirement. If, during the Vesting Period, your service with the Company and its
affiliates terminates (for any reason other than Cause, death or disability) and
you have attained your “early retirement date” as defined in the GlobalSantaFe
Retirement Plan for Employees (or would have attained such “early retirement
date” based on your age and service had you been eligible to participate in such
plan), your Restricted Stock Units will thereafter vest to the same extent and
at the same time as they would have vested under Sections 3, 8(d) or 9 if you
had remained an employee

 

- 3 -



--------------------------------------------------------------------------------

or consultant; provided however that if, during the Vesting Period, you go to
work for a competitor of the Company and/or of an affiliate, including without
limitation as an employee of or consultant to the competitor, as determined by
the Committee, your Restricted Stock Units are forfeited. If this subsection (c)
and any other subsection of this Section 8 both apply, this subsection (c) will
prevail.

 

  (d) Termination by Reason of Death or Disability. If, during the Vesting
Period, your service as an employee of or consultant to the Company and its
affiliates is terminated as a result of your death or disability, your
Restricted Stock Units will vest upon your termination of service. For purposes
of the preceding sentence, the term “disability” shall mean any complete and
permanent disability as defined in Section 22(e)(3) of the U.S. Internal Revenue
Code of 1986, as amended (the “Code”), (or any successor provision thereto) and
determined in accordance with the procedures set forth in the regulations
thereunder.

 

For purposes of these Terms and Conditions, a termination of your service as an
employee of or consultant to the Company and its affiliates will be deemed to
occur at the close of business on the earliest of (i) the last day on which you
are assigned to a position with the Company or any of its affiliates for the
purpose of performing your occupation, in the case of termination by reason of
your death, disability or retirement, (ii) the last day of an approved leave of
absence if you do not resume the performance of your occupation for the Company
or any of its affiliates on or before the next business day, and (iii) the last
day on which you are assigned to a position with the Company or any of its
affiliates for the purpose of performing your occupation in any other case. For
purposes of these Terms and Conditions, you shall not be considered to be an
employee or consultant for the period during which you are entitled to receive
salary continuation under any agreement, policy, plan or other arrangement with
the Company or any of its affiliates.

 

You may be terminated with “Cause” if you willfully engage in conduct that is
materially injurious to the Company and/or an affiliate, monetarily or
otherwise; provided however that (i) no termination of your service shall be
with Cause until you have been delivered a copy of a written notice setting
forth that you were guilty of the conduct and specifying the particulars thereof
in detail and (ii) termination solely on account of inadequate performance or
incompetence shall not constitute termination with Cause. No act or failure to
act shall be considered “willful” unless you have acted or failed to act without
a reasonable belief that your action or failure to act was in the best interest
of the Company and its affiliates. Notwithstanding anything contained in these
Terms and Conditions to the contrary, your failure to perform after notice of
termination is given shall not constitute Cause.

 

- 4 -



--------------------------------------------------------------------------------

9. Change in Control. If a Change in Control occurs while you are an employee of
or consultant to the Company and/or an affiliate, your Restricted Stock Units
will vest on the date of such Change in Control.

 

A “Change in Control” means the occurrence of any of the following events:

 

(i) The acquisition by any individual, entity or group (within the meaning of
Section 13(d) or 14(d) of the U.S. Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) (a “Person”), other than an Excluded Person (as defined
below), of the beneficial ownership (within the meaning of Rule 13d-3 under the
Exchange Act) of 35% or more of either (A) the then outstanding common or
ordinary shares of the Company or of any affiliate of the Company by which you
are employed or to which you are a consultant or which directly or indirectly
owns or controls any affiliate by which you are employed or to which you are a
consultant (the “Outstanding Company Ordinary Shares”) or (B) the combined
voting power of the then outstanding voting securities of the Company or of any
affiliate of the Company by which you are employed or to which you are a
consultant or which directly or indirectly owns or controls any affiliate by
which you are employed or to which you are a consultant entitled to vote
generally in the election of directors (the “Outstanding Company Voting
Securities”); provided however that neither an acquisition by any employee
benefit plan (or related trust) sponsored or maintained by the Company or by any
affiliate controlled by the Company nor an acquisition by an affiliate of the
Company that remains under the Company’s control will constitute a Change in
Control; or

 

(ii) Individuals who, as of the date hereof, constitute the Board (as defined
below) (the “Incumbent Board”) cease for any reason to constitute at least a
majority of the Board; provided however that any individual becoming a director
subsequent to the date hereof whose election, or nomination for election by the
Company’s equityholders, was approved by a vote of at least two-thirds of the
directors then comprising the Incumbent Board will be considered as though such
individual were a member of the Incumbent Board, but excluding for this purpose
any such individual whose initial assumption of office occurs as a result of
either an actual or threatened election contest (meaning a solicitation of the
type that would be subject to Rule 14a-11 of Regulation 14A under the Exchange
Act) or other actual or threatened solicitation of proxies or consents by or on
behalf of a Person other than the Board; or

 

(iii) Approval by the equityholders of the Company of a reorganization, merger,
consolidation or similar transaction to which the Company or any affiliate is a
party, in each case unless, following such reorganization, merger, consolidation
or similar transaction, (A) more than 50% of, respectively, the then outstanding
ordinary shares or shares of common stock of the corporation or other entity
resulting from such reorganization, merger, consolidation or similar transaction
and the combined voting power of the then outstanding voting securities of such
corporation or other entity entitled to vote generally in the election of
directors is then beneficially owned, directly or indirectly, by all or

 

- 5 -



--------------------------------------------------------------------------------

substantially all of the individuals and entities who were the beneficial
owners, respectively, of the Outstanding Company Ordinary Shares and Outstanding
Company Voting Securities immediately prior to such reorganization, merger,
consolidation or similar transaction in substantially the same proportions as
their ownership, immediately prior to such reorganization, merger, consolidation
or similar transaction, of the Outstanding Company Ordinary Shares and
Outstanding Company Voting Securities, as the case may be, (B) 50% of,
respectively, the then outstanding ordinary shares or shares of common stock of
the parent of the corporation or other entity resulting from such
reorganization, merger, consolidation or similar transaction and the combined
voting power of the then outstanding voting securities of the parent of such
corporation or other entity entitled to vote generally in the election of
directors is then beneficially owned, directly or indirectly, by the individuals
and entities who were the beneficial owners, respectively, of the Outstanding
Company Ordinary Shares and Outstanding Company Voting Securities immediately
prior to such reorganization, merger, consolidation or similar transaction, (C)
no Person (excluding the Company, any affiliate of the Company that remains
under the Company’s control, any employee benefit plan (or related trust)
sponsored or maintained by the Company or by any affiliate controlled by the
Company or such corporation resulting from such reorganization, merger,
consolidation or similar transaction, and any Person beneficially owning,
immediately prior to such reorganization, merger, consolidation or similar
transaction, directly or indirectly, 35% or more of the Outstanding Company
Ordinary Shares or Outstanding Company Voting Securities, as the case may be)
beneficially owns, directly or indirectly, 35% or more of, respectively, the
then outstanding ordinary shares or shares of common stock of the corporation or
other entity resulting from such reorganization, merger, consolidation or
similar transaction or the combined voting power of the then outstanding voting
securities of such corporation or other entity entitled to vote generally in the
election of directors, and (D) at least a majority of the members of the board
of directors of the corporation resulting from such reorganization, merger,
consolidation or similar transaction were members of the Incumbent Board at the
time of the execution of the initial agreement providing for such
reorganization, merger, consolidation or similar transaction; or

 

(iv) Approval by the equityholders of the Company of any plan or proposal which
would result directly or indirectly in (A) a complete liquidation or dissolution
of the Company or of any affiliate of the Company by which you are employed or
to which you are a consultant, or (B) any sale or other disposition (or similar
transaction) (in a single transaction or series of related transactions) of (x)
50% or more of the assets or earnings power of the Company or any affiliate of
the Company by which you are employed or to which you are a consultant or which,
directly or indirectly owns or controls any affiliate by which you are employed
or to which you are a consultant or (y) business operations which generated a
majority of the consolidated revenues (determined on the basis of the Company’s
four most recently completed fiscal quarters for which reports have been
completed) of the Company and its affiliates immediately prior thereto, other
than to an affiliate of the Company or to a corporation or other entity with
respect to

 

- 6 -



--------------------------------------------------------------------------------

which following such sale or other disposition (I) more than 50% of,
respectively, the then outstanding ordinary shares or shares of common stock of
such corporation or other entity and the combined voting power of the then
outstanding voting securities of such corporation or other entity entitled to
vote generally in the election of directors is then beneficially owned, directly
or indirectly, by all or substantially all of the individuals and entities who
were the beneficial owners, respectively, of the Outstanding Company Ordinary
Shares and Outstanding Company Voting Securities immediately prior to such sale
or other disposition in substantially the same proportions as their ownership,
immediately prior to such sale or other disposition, of the Outstanding Company
Ordinary Shares and Outstanding Company Voting Securities, as the case may be,
(II) no Person (excluding the Company, any affiliate of the Company that remains
under the Company’s control, any employee benefit plan (or related trust)
sponsored or maintained by the Company or by any affiliate controlled by the
Company or such corporation, and any Person beneficially owning, immediately
prior to such sale or other disposition, directly or indirectly, 35% or more of
the Outstanding Company Ordinary Shares or Outstanding Company Voting
Securities, as the case may be) beneficially owns, directly or indirectly, 35%
or more of, respectively, the then outstanding ordinary shares or shares of
common stock of such corporation or other entity or the combined voting power of
the then outstanding voting securities of such corporation or other entity
entitled to vote generally in the election of directors, and (III) at least a
majority of the members of the board of directors of such corporation were
members of the Incumbent Board at the time of the execution of the initial
agreement or action of the Board providing for such sale or other disposition of
assets; or

 

(v) Approval by the equityholders of the Company of a “merger of equals” (which
for purposes of this Subsection shall mean a merger with another company of
relatively equal size) to which the Company is a party as a result of which the
persons who were equity holders of the Company immediately prior to the
effective date of such merger shall have beneficial ownership of less than 55%
of the combined voting power for election of members of the board (or
equivalent) of the surviving entity or its parent following the effective date
of such merger, provided that the Board shall have authority to increase said
percentage as may in its sole discretion be deemed appropriate to cover a
specific transaction.

 

For purposes of the preceding sentence, (a) the term “Excluded Person” shall
mean and include (i) any corporation beneficially owned by shareholders of the
Company in substantially the same proportion as their ownership of shares of the
Company and (ii) the Company and any affiliate of the Company; and (b) the term
“Board” shall mean the board of directors of the Company.

 

10. Rights as a Stockholder. Neither you, nor any person claiming through you,
shall have any rights as a stockholder with respect to the Ordinary Shares
represented by your Restricted Stock Units unless and until all these Terms and
Conditions and the terms of the Plan that affect you or such other person shall
have been complied with as specified herein and Ordinary Shares have been
transferred to you in accordance with Section 7.

 

- 7 -



--------------------------------------------------------------------------------

11. Adjustments. The Restricted Stock Units are subject to adjustment
(including, without limitation, as to the number and type of shares represented
by the Restricted Stock Units) in the sole discretion of the Committee and in
such manner as the Committee may deem equitable and appropriate in connection
with the occurrence of any of the events described in the adjustment provisions
of the Plan following the Grant Date.

 

12. Requirements of Law and Stock Exchanges. Your right to the Restricted Stock
Units and the issuance and delivery of the Ordinary Shares are subject to
compliance with all applicable requirements of law. In addition, the Company
will not be required to deliver any Ordinary Shares if such delivery would
violate any rule or regulation of any governmental authority or any rule or
regulation of, or agreement of the Company with, any securities exchange or
association upon which the Ordinary Shares are listed or quoted.

 

13. Wage Withholding and Employment Taxes. No Ordinary Shares shall be delivered
to or in respect of you by the Company upon the vesting of your Restricted Stock
Units unless and until the amount of all federal, state and other governmental
withholding tax requirements imposed upon the Company with respect to the
issuance of such shares, if any, has been remitted to the Company or unless
provisions to pay such withholding requirements have been made to the
satisfaction of the Committee pursuant to the withholding provisions of the
Plan. Unless the Committee otherwise determines in its sole discretion, such
withholding requirements will be satisfied by withholding Ordinary Shares that
would otherwise be delivered to you pursuant to these Terms and Conditions. All
Ordinary Shares withheld or surrendered will be valued at their Fair Market
Value on the date the withholding obligation arises.

 

14. Continued Service and Future Grants. Neither the grant of Restricted Stock
Units nor the other arrangements outlined herein give you the right to remain an
employee of or consultant to the Company or any of its affiliates or to be
selected to receive similar or identical grants in the future.

 

15. Company’s Rights. The existence of the Restricted Stock Units shall not
affect in any way the right or power of the Company or its shareholders to
undertake or accomplish any corporate act.

 

16. Notices. Notice or other communication to the Company with respect to these
Terms and Conditions must be made in writing and delivered to: Secretary,
GlobalSantaFe Corporation, at its principal business office, Houston, Texas.

 

17. Governing Law. These Terms and Conditions shall be governed by, and
construed in accordance with, the laws of the state of Texas.

 

- 8 -



--------------------------------------------------------------------------------

18. Section 280G Payments.

 

  (a) General Rule. Notwithstanding any contrary provisions in any plan, program
or policy of the Company or any affiliate and except as provided in subsection
(b), if all or any portion of the benefits payable under these Terms and
Conditions, either alone or together with other payments and benefits which you
receive or are entitled to receive from the Company or any affiliate, would
constitute a “parachute payment” within the meaning of Section 280G of the Code,
the Company shall reduce your payments and benefits payable under these Terms
and Conditions to the extent necessary so that no portion thereof shall be
subject to the excise tax imposed by Section 4999 of the Code, but only if, by
reason of such reduction, the net after-tax benefit shall exceed the net
after-tax benefit if such reduction were not made. “Net after-tax benefit” for
these purposes shall mean the sum of (i) the total amount payable to you under
these Terms and Conditions, plus (ii) all other payments and benefits which you
receive or are then entitled to receive from the Company or any affiliate that,
alone or in combination with the payments and benefits payable under these Terms
and Conditions (after taking into account any reduction contemplated in
subsection (c)), would constitute a “parachute payment” within the meaning of
Section 280G of the Code (each such benefit hereinafter referred to as an
“Additional Parachute Payment”), less (iii) the amount of federal income taxes
payable with respect to the foregoing calculated at the maximum marginal income
tax rate for each year in which the foregoing shall be paid to you (based upon
the rate in effect for such year as set forth in the Code at the time of the
payment under these Terms and Conditions), less (iv) the amount of excise taxes
imposed with respect to the payments and benefits described in (i) and (ii)
above by Section 4999 of the Code.

 

  (b) Exception if Gross-Up Applies. If you are entitled to a Gross-Up Payment
with respect to an Additional Parachute Payment paid pursuant to any other plan,
program or policy of the Company or any affiliate, the provisions of Section
18(a) shall not apply. A “Gross-Up Payment” means a payment by the Company or an
affiliate to cover the excise tax imposed on an Additional Parachute Payment by
Section 4999 of the Code.

 

  (c) Ordering Rule. Notwithstanding any contrary provisions in any other plan,
program or policy of the Company or any affiliate, if any plan, program or
policy of the Company or any affiliate provides for a reduction designed to
avoid Code Section 4999 excise tax, such reduction shall first be applied to any
Additional Parachute Payment subject to such reduction and, after having given
effect to such reduction, the provisions of this Section 18(a) shall apply to
the benefits payable under these Terms and Conditions.

 

19.

The Plan, the Board of Directors and the Committee. The Restricted Stock Units
are granted to you under and pursuant to the Plan as the same shall have been

 

- 9 -



--------------------------------------------------------------------------------

amended from time to time in accordance with its terms. The decision of the
Company’s board of directors or the Committee on any questions concerning the
interpretation or administration of the Plan or any matters covered in these
Terms and Conditions will be final and conclusive. No amendment to the Plan or
decision of the board of directors or the Committee will deprive you, without
your consent, of any rights hereunder.

 

A copy of the Plan in its present form is available at the Company’s principal
office for inspection during business hours by you or other persons who may be
entitled to any of the Restricted Stock Units as contemplated herein.

 

(Rev. 2-05)

 

- 10 -